Citation Nr: 1742654	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-25 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for (dominant) right shoulder degenerative joint disease of the glenohumeral joint and clavicle or scapula, formerly characterized as right acromio ossification center pain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from September 1992 to June 1993.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida in which the RO granted the Veteran an increased evaluation from zero percent to 10 percent for his service-connected right shoulder degenerative joint disease of the glenohumeral joint and clavicle or scapula (right shoulder disability).  The Veteran disagreed with the assigned 10 percent rating and appealed to the Board.  

In August 2017, the Veteran testified during a Travel Board hearing before the undersigned Veteran's Law Judge.  A transcript of this hearing has been associated with the claims file.  

For reasons set forth below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

For the record, this appeal was processed using the Veteran's Benefits Management System (VBMS) and Legacy Content Manager.  


REMAND

During the August 2017 Board hearing referenced above, the Veteran testified that his service-connected right shoulder disability had worsened and that he was willing to attend a new VA examination to ascertain the current severity of his disability.  BVA hearing transcript, p. 6.  Based on the Veteran's testimony of worsening symptomatology, and the fact that his last VA examination related to his right shoulder condition took place in May 2010, the Board finds that he should be afforded another VA examination to determine the current severity of his service-connected right shoulder disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

During his hearing, the Veteran also testified that he currently experiences daily throbbing pain, tingling and numbness associated with his right shoulder.  BVA hearing transcript, pgs. 3, 5.  He indicated that he will have increased symptomatology for periods of several days at a time, particularly if he does any type of lifting for longer than 5-to-10 minutes.  Id., p. 3.  The Veteran testified that his right shoulder disability prevents him for throwing things overhand/overhead, such as a baseball; and inhibits his ability to play sports with his son.  Id., p. 5.  Additionally, he stated that he "can't reach up and do stuff overhead" such as pick up a plate or a cup off of a cabinet; and that his right shoulder condition impacts his work in addition to his day-to-day life events.  Id., pgs. 3, 5-6  

As such, a current examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should review the Veteran's claims file (to include the records contained in VA's Legacy Content Manager) and obtain any outstanding medical records related to treatment of the Veteran's right shoulder disability from the VA in Port Charlotte, Florida.   

2.  The AOJ should schedule the Veteran for a VA examination to determine the current severity of his service-connected right shoulder disability.  In addition, the VA medical examiner should be asked to familiarize himself/herself with the medical symptomatology reported by the Veteran (as set forth in the body of this remand), in addition to any symptoms discussed during his VA examination.  Thereafter, the examiner should be asked to provide a medical opinion as to whether the Veteran has any additional medical conditions related to his right shoulder disability.  A rationale should accompany any medical opinion that is provided.  

3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue on appeal and also determine if the Veteran is entitled to a separate evaluation for any condition determined to be related to and/or secondary to his service-connected right shoulder disability.  If any benefit sought is not granted, the AOJ should issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



